Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
A reference in the attached copy of the PTO-1449 filed on December 04, 2019 is crossed out because it is a duplicate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 3,887,673).
(Claim 1) Sato et al. (US 3,887,673) teach a blown film line (figs. 1-3), comprising:
an annular die 1;
a plurality of nip rollers at a location remote from the annular die (col. 5, lines 7-10);
a blown film bubble 2 extruding from the annular die 1 and traveling toward the nip rollers along a traveling path (figs. 1, 3; col. 5, lines 7-10);

a water cooling apparatus 6, 10 located downstream from the air cooling apparatus 3 along the traveling path (figs. 1, 3);
wherein the water cooling apparatus 6, 10 includes a wet porous material 10 (col. 4, lines 5-10, discloses materials for element 10 which are porous) in direct contact with the blown film bubble 2 and surrounding an outer circumference of the blown film bubble 2, the wet porous material 10 continuously wiping the outer circumference of the blown film bubble 2 with water as the blown film bubble 2 moves along the traveling path (figs. 1, 3; col. 3, line 39, to col. 5, line 10; the film 2 slides over the pliable cooling element 10, and thus the pliable cooling element continuously wipes the outer circumference of the film 2 where contact occurs);
(Claim 2) wherein the annular die comprises a single layer extrusion die 1 (figs. 1, 3; col. 3, lines 39-43);
(Claim 9) wherein the wet porous material 10 is shaped like a cylinder and the blown film bubble passes through the cylinder in direct contact with the wet porous material 10 (figs. 1-3);
(Claim 10) wherein the water cooling apparatus further comprises a rigid cylindrical backing supporting the wet porous material 10 (fig. 2 shows the tank 6 including a rigid cylindrical backing supporting the wet porous material 10);
(Claim 11) wherein the water cooling apparatus further comprises a vacuum suction device positioned to remove excess water from the wet porous material 10 (col. 4, lines 60-68; col. 5, lines 48-57).



extruding a blown film bubble 2 from an annular die 1;
moving the blown film bubble 2 along a traveling path toward a plurality of nip rollers (col. 5, lines 7-10);
cooling the blown film bubble 2 by applying cooling air with an air-cooling ring 3 in the vicinity of the annular die 1 (col. 3, lines 41-46);
directly contacting an entire outer circumference of the blown film bubble 2 with a wet porous material 10 as it moves along the traveling path so as to continuously wipe the blown film bubble with water (figs. 1-3; col. 3, line 39, to col. 5, line 10; the film 2 slides over the pliable cooling element 10, and thus the pliable cooling element continuously wipes the outer circumference of the film 2 where contact occurs), and
collapsing the blown film bubble 2 between the nip rollers (col. 5, lines 7-10; folded (collapsed) in a flat form by nip rollers);
(Claim 13) further comprising the step of applying a vacuum to the wet porous material to remove excess water (col. 4, lines 60-68; col. 5, lines 48-57);
(Claim 14) wherein the blown film bubble has at least one frost line and the wet porous material 10 contacts the blown film bubble 2 in the vicinity of the frost line (col. 4, lines 17-52; the film 2 is crystallized by the wet porous material 10; the frost line occurs when the film is crystallized; thus the wet porous material 10 is in the vicinity of the frost line);
(Claim 15) wherein the wet porous material 10 is shaped like a cylinder and the blown film bubble 2 passes through the cylinder in direct contact with the wet porous material 10 (figs. 1-3);
(Claim 16) further comprising the step of continuously applying water to the wet porous material 10 (figs. 1, 3; col. 4, lines 10-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 3,887,673) in view of Schirmer (US 2013/0243894).
Sato et al. (US 3,887,673) substantially discloses the blown film line, as mentioned above, except for the limitations of claims 3-5.
Schirmer (US 2013/0243894) disclose a multilayer coextrusion die for making multilayer blown films comprising a plurality of microlayers and/or nanolayers ([0003]-[0007], [0040]-[0044]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the annular die of Sato et al. (US 3,887,673) with a multilayer coextrusion die, as recited by Schirmer (US 2013/0243894), because such a modification is known in the blown film art and would provide an alternative configuration for the blow film line capable of making multilayer blown films.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 3,887,673) in view of Yazawa et al. (US 3,904,334).
Sato et al. (US 3,887,673) substantially discloses the blown film line, as mentioned above, except for the limitations of claims 6 and 8.
Yazawa et al. (US 3,904,334) discloses a blown film line including a water cooling apparatus, wherein the water cooling apparatus includes a wet porous material 12 in direct contact with a blown film bubble 3 and surrounding an outer circumference of the blown film bubble 3, the wet porous 
(Claim 6) wherein the wet porous material 12 comprises a mesh screen (figs. 1-2; col. 10, lines 35-50). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the wet porous material of Sato et al. (US 3,887,673) with a mesh screen, as recited by Yazawa et al. (US 3,904,334), because such a modification is known in the blown film art and would provide an alternative configuration for the water cooling apparatus known to be operable in the art for cooling the blown film bubble.
As to claim 8, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the mesh screen to have a mesh size of about 100 to about 500 mesh because such a mesh size would have been found in finding operable mesh sizes for the mesh screen which enable the water cooling apparatus to operate as intended by Yazawa et al. (US 3,904,334).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 3,887,673) in view of Coquelin (US 3,663,134).
Sato et al. (US 3,887,673) substantially discloses the process for making a blown film line, as mentioned above, except for the limitations of claim 17.
Coquelin (US 3,663,134) discloses a process for making a blown film line including the step of continuously applying water to a wet porous material 4, 6 of a water cooling apparatus;
(Claim 17) wherein the water is applied to the wet porous material 4, 6 in the form of an atomizing air-water spray from nozzles along a manifold 5 (see figure; col. 3, lines 37-60).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 3,887,673) in view of Coquelin (US 3,663,134).
Sato et al. (US 3,887,673) disclose an apparatus for making blown film comprising:
an annular die 1 for extruding a blown film bubble 2;
an air cooling device 3 in the vicinity of the annular die 1 for applying cooling air to the blown film bubble 2 (figs. 1, 3; col. 3, lines 42-45);
a plurality of nip rollers at a location remote from the annular die for collapsing the blown film bubble (col. 5, lines 7-10; folded (collapsed) in a flat form by nip rollers); and
a water cooling apparatus 6, 10 located between the air cooling device 3 and the plurality of nip rollers (col. 5, lines 7-10), the water cooling device including a porous material 10 formed as a cylinder (figs. 1-3), and a vacuum section device for removing excess water from the porous material 10 (col. 4, lines 60-68; col. 5, lines 48-57).
However, Sato et al. (US 3,887,673) does not disclose an atomizing air-water spray device for applying water to the porous material.
Coquelin (US 3,663,134) discloses an apparatus for making blown film including an atomizing air-water spray device defined by nozzles along a manifold 5 for applying  water to a porous material 4, 6 of a water cooling apparatus for cooling a blown film (see figure; col. 3, lines 37-60).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Sato et al. (US 3,887,673) with an atomizing air-water spray, as recited .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 3,887,673) in view of Coquelin (US 3,663,134) as applied to claim 18 above, and further in view of Yazawa et al. (US 3,904,334).
Sato et al. (US 3,887,673) and Coquelin (US 3,663,134) do not disclose the limitations of claim 19.
Yazawa et al. (US 3,904,334) discloses an apparatus for making blown film including a water cooling apparatus for cooling a blown film bubble, the water cooling device including a porous material,
(Claim 19) wherein the porous material comprises a mesh screen (figs. 1-2; col. 10, lines 35-50). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Sato et al. (US 3,887,673) with a mesh screen, as recited by Yazawa et al. (US 3,904,334), because such a modification is known in the blown film art and would provide an alternative configuration for the water cooling apparatus known to be operable in the art for cooling the blown film bubble.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or reasonably suggest:
the blown film line, as recited by claim 7, particularly wherein the wet porous material comprises a Dutch weave wire mesh screen; or
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voigt (US 3,008,186) discloses a blown film line including a water cooling apparatus having a wet porous material made of a wire screen or netting (col. 2, lines 46-51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744